DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-12, drawn to a surgical needle, classified in A61M5/152.
II. Claim 13, drawn to a method for steering, classified in A61B17/3403.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product claimed can be used in a materially different method, such as dislodging a thrombus in a vessel.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together). The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. Furthermore the two groups have diverging subject matter that require employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
During a telephone conversation with Richard Wesorick on 7/7/2021 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 2-3, 5-7 and 10-11 are objected to because of the following informalities:  “the elongated needle shaft” should recite – the needle shaft--.  Appropriate correction is required.

s 9 is objected to because of the following informalities:  “the longitudinal axis of the needle” should recite – the longitudinal axis of the needle shaft--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “a longitudinal axis” in line 3. This limitation is indefinite because it is unclear if this is referring to the previously claimed longitudinal axis or a new longitudinal axis. For examination purposes, this is being interpreted as the previously presented longitudinal axis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 3-12 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Arvanaghi (20080097347).

As to claim 1, Arvanaghi discloses: A surgical needle (device of figures 9A-9C) comprising a needle shaft (see figure below) having a longitudinal axis and a sharpened tip (see figure below) configured to deflect relative to the needle shaft about a bending axis that is perpendicular to the longitudinal axis (see paragraph 0053-0054 and figures 9a-9c), wherein: the tip portion is configured such that advancement of the needle into tissue causes the tissue to apply normal forces to an outer surface of the tip portion (paragraph 0054 and figures 9a-9c); the tip portion is configured such that the normal forces applied to the outer surface cause the tip portion to deflect relative to the needle shaft about the bending axis (see figures 9a-9b and paragraphs 0053-0055); the deflection of the tip portion relative to the needle shaft causes the surgical needle to cut a curved path through the tissue in response to further advancement in the tissue (figures 9a-9b); and the surgical needle is configured so that rotation of the needle shaft about its longitudinal axis reduces the deflection of the tip portion relative to the needle shaft about the bending axis to thereby reduce the curvature of the path cut by the surgical needle in response to further advancement (see figures 9a-9c, paragraph 0054-0055 and examiners explanation below). Examiner notes the claim does not require the entire needle shaft to rotate. In the current prior art, the inner piece 40’ is rotated to put the beveled tip in a different direction to thus change the needle orientation. As seen in 


    PNG
    media_image1.png
    598
    870
    media_image1.png
    Greyscale

As to claim 3, Arvanaghi discloses the invention of claim 1, Arvanaghi further discloses: wherein the surgical needle is configured to follow a straight trajectory through tissue when advanced while 14VU-021741-US-DIV-1 rotating about a longitudinal axis of the elongated needle shaft at or above a predetermined rate (when as seen in figure 9a, the still stylet is being used and the device cannot bend, the device is configured to “follow a straight trajectory through tissue when advanced while 14VU-021741-US-DIV-1 

As to claim 4, Arvanaghi discloses the invention of claim 1, Arvanaghi further discloses: wherein the surgical needle is configured for duty cycling rotation of the surgical needle about the longitudinal axis during advancement in order to steer the surgical needle along a desired trajectory (when inner part of needle assembly is rotated to adjust the needle location, see paragraphs 0053-0055).

As to claim 5, Arvanaghi discloses the invention of claim 1, Arvanaghi further discloses: wherein the surgical needle is configured so that the tip portion assumes a coaxial relation with the elongated needle shaft in response to rotation of the elongated needle shaft about its longitudinal axis at or above a predetermined rate (see figures 9a-9c and paragraph 0054-0055). Examienr notes the device is configured to allow the tip portion to assume a coaxial relation with the elongated needle shaft in response to rotation of the elongated needle shaft about its longitudinal axis at or above a predetermined rate since the tip can change direction as seen in figure 9c in response to rotation of the inside portion of the needle shaft).

As to claim 6, Arvanaghi discloses the invention of claim 1, Arvanaghi further discloses: a flexural element that connects the tip portion to the needle 


    PNG
    media_image2.png
    588
    864
    media_image2.png
    Greyscale


As to claim 7, Arvanaghi discloses the invention of claim 6, Arvanaghi further discloses: wherein the tip portion has a non- deflected condition extending coaxially with the elongated needle shaft (when tip is stationary just before moving farther into tissue which results in figure 9b occurring), and wherein the flexural element is deflectable so as to permit the tip portion to deflect away from the non-deflected condition (see figure 

As to claim 8, Arvanaghi discloses the invention of claim 1, Arvanaghi further discloses: wherein the tip portion comprises a beveled surface (see paragraph 0054-0055), the tip portion being configured to permit bending in response to the normal forces acting on the outer surface in response to advancing the surgical needle in the tissue (paragraph 0054-0055).

As to claim 9, Arvanaghi discloses the invention of claim 1, Arvanaghi further discloses: wherein the longitudinal axis of the needle extends along an X-axis of a 3-D space defined by X, Y, and Z axes, and wherein the tip portion is configured to permit deflection in an X-Z plane of the 3- D space and to inhibit deflection in an X-Y plane of the 3-D space (see explanation below). Examiner notes the device is seen to permit delfection in an x-z plane of the 3-D space (in figure 9B) and inhibit deflection in an X-Y plane pf the 3D space due to the beveled edge causing the needle to deflect only in the x-z plane when contacting tissue as seen in the figure 9B. This can be changed by rotating the beveled edge. 

As to claim 10, Arvanaghi discloses the invention of claim 1, Arvanaghi further discloses: wherein the surgical needle is configured for advancing into the tissue while duty cycling a simultaneous rotation of the elongated needle shaft to cause the surgical needle to follow a curved trajectory that corresponds to the duty cycling (see figures 9B-

As to claim 11, Arvanaghi discloses the invention of claim 1, Arvanaghi further discloses: wherein the surgical needle is configured so that rotation of the elongated needle shaft about the longitudinal axis without advancement of the surgical needle causes the tip portion to straighten from a deflected condition and extend coaxially with the longitudinal axis . Examiner notes the device is structure to allow the user to pull up the needle assembly in figure 9b, while rotating the inside portion of the needle. Doing so would result in the needle tip entering the straight lumen through the tissue that the upper needle shaft is in and thus the needle would straighten. Examiner notes the claim does not require the needle to remain still when rotating and straightening. The claim also does not require the rotation to be the only cause of the needle straightening.

As to claim 12, Arvanaghi discloses the invention of claim 1, Arvanaghi further discloses: wherein the tip portion is configured to deflect freely within a first plane that is parallel to the longitudinal axis and to be inhibited from deflection in a second plane that is parallel to the longitudinal axis and perpendicular to the first plane (only deflects x-z plane when beveled edge is contacted). Examiner notes the device is seen to resist bending in a second direction due to the beveled edge causing the needle to deflect preferably in the x-z place since when the tip contacts tissue, the tissue will cause a .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arvanaghi (20080097347).

As to claim 2, Arvanaghi disclose the invention of claim 1, in the current embodiment Arvanaghi does not directly disclose: wherein the elongated needle shaft is configured to follow the deflected tip portion along curved trajectories through the tissue.
However in embodiments 11-13C, Arvanaghi teaches that its well known to make the needle shaft bendable (see figure 16 and paragraph 0067-0069) to allow the shaft to bent with the needle tip through curved trajectories (see figure 16).
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have substituted the stiff needle body of the 13A embodiment that allows the user to advance the needle into tissue, for the flexible needle shaft body of the figure 16 embodiment since these needle shaft structures perform the same function of enabling a use to advance a needle tip into tissue. Simply substituting one .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 13-14 and 18 of U.S. Patent No. 10,548,628. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained within the claim of the patent application.

16/668291 claims

1
2
3 
4
5
6
7
8
9
10,548,628 claims
1
3
4
5
6
7
8
9
10


16/668291 claims

10
11
12
10,548,628 claims
13
14
18


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771